[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] AMENDED MEMORANDUM OF DECISION RE: MOTION FOR MODIFICATION (#122) AND MOTION FOR CONTEMPT (#126)
The court amends paragraph 1 of its orders dated April 30, 1999, so that it reads as follows:
1. The home mortgage is to be brought current, if it has not been done already, by May 15, 1999, and the unpaid lawn service, pool, sprinkler and medical bills are also to be paid by May 31, 1999. (New text underlined).
So Ordered.
KAVANEWSKY, J.